t c memo united_states tax_court bestate of isabelle n greenwood deceased donna norquist and christine n stamey independent co-executrixes petitioners v commissioner of internal revenue respondent docket no filed date edward d urguhart john w porter and stephanie loomis-- price for petitioners lillian d brigman for respondent memorandum opinion marvel judge this case is before the court on the estate’s motion to dismiss for lack of jurisdiction filed - - pursuant to rule respondent determined a federal estate_tax deficiency of dollar_figure with respect to the estate of isabelle n greenwood the estate the estate contends that respondent did not mail a notice of estate_tax deficiency to the estate or if respondent did mail the notice the notice was not mailed to the estate’s last_known_address and was therefore invalid background isabelle greenwood the decedent resided in houston texas when she died on date the coexecutrixes of decedent’s estate donna norquist ms norquist and christine n stamey mrs stamey resided in santa fe new mexico and houston texas respectively on the date the petition was filed in this case on date the estate mailed to respondent a form_56 notice concerning fiduciary relationship designating ms norguist and mrs stamey as coexecutrixes and wroxton road houston texas the wroxton road address as the fiduciary address on date the estate timely filed form_706 united ‘a111 section references are to the internal_revenue_code in effect on the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure ms norquist and mrs stamey are the decedent’s daughters states estate_tax_return naming as coexecutrixes ms norgquist pincite stage road aspen colorado the aspen address and mrs stamey at the wroxton road address the estate attached to the estate_tax_return a form_2848 power_of_attorney dated date which also provided the aspen address for ms norquist and the wroxton road address for mrs stamey the power_of_attorney directed that respondent send all original notices or communications to anne hardiman ms hardiman the attorney who prepared the estate_tax_return the estate filed form_1041 united_states income_tax return for estates and trusts for each of the taxable years and both the return filed on or about date and the return filed on or about date listed the wroxton road address as the address for the estate ms norguist and mrs stamey on date the estate mailed to respondent a new form_2848 that revoked the prior power_of_attorney directed that the estate receive all original notices and communications and listed the wroxton road address as the mailing address for the estate ms norgquist and mrs stamey the power_of_attorney also required that respondent send a copy of all notices and communications to the estate’s attorney edward d urguhart mr on date ms norquist filed a form with the u s postal service to change her address from the aspen address to 1438-b bishop’s lodge road santa fe new mexico ms norguist and her husband james walter dickson used this new address on their and joint income_tax returns urquhart on date respondent mailed by certified mail a notice of estate_tax deficiency the notice in an envelope addressed to the estate and ms norquist at the aspen address the record is not clear as to what became of the notice sent to the aspen address on its face the notice was also addressed to mrs stamey at the wroxton road address but respondent did not mail a copy to mrs stamey additionally on date respondent mailed copies of the notice to ms hardiman and mr urquhart both ms hardiman and mr urquhart received their copies the estate filed a timely petition with this court on date on the same day the estate filed a motion to dismiss for lack of jurisdiction to which respondent objected on date the court held a hearing on the motion to dismiss at the court’s trial session in houston texas on date counsel for the estate and respondent appeared at the hearing and presented their positions on the motion to dismiss discussion the estate argues that we lack jurisdiction the two ‘the estate claims that it did not receive the notice_of_deficiency from respondent respondent acknowledges that he did not remail the notice to the estate at the wroxton road address or at any other address requirements for our jurisdiction ina deficiency case are a valid notice_of_deficiency issued by the commissioner and a timely petition filed by the taxpayer 81_tc_42 because the estate timely filed its petition in this case the only jurisdictional issue for our consideration is the validity of the notice_of_deficiency tf the commissioner determines that there is a deficiency in estate_tax he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail sec_6212 see also 91_tc_1019 sec_6212 authorizes the commissioner to use certain addresses in mailing the notice_of_deficiency sec_6212 b which deals solely with the estate_tax provides that in the absence of a notice concerning fiduciary relationship filed under sec_6903 a notice of estate_tax deficiency addressed and mailed to the decedent at the decedent’s last_known_address is sufficient for purposes of chapter dealing with the estate_tax and chapter dealing with assessment the mailing of a notice under sec_6212 suspends the running of the 3-year limitations_period for assessments the limitations_period and triggers the taxpayer’s right to petition this court for redetermination of the deficiency sec_6213 sec_6503 see also 235_f3d_886 4th cir holding that in order to suspend the limitations_period the mailing need comply only with sec_6212 affg tcmemo_1996_256 -- - in this case the coexecutrixes of decedent’s estate filed a notice of fiduciary relationship pursuant to sec_6903 sec_6903 provides upon notice to the secretary that any person is acting for another person in a fiduciary capacity such fiduciary shall assume the powers rights duties and privileges of such other person in respect of a tax imposed by this title except as otherwise specifically provided and except that the tax shall be collected from the estate of such other person until notice is given that the fiduciary capacity has terminated once a notice of fiduciary relationship is filed the fiduciary steps into the shoes of the decedent and any notice to which the decedent might otherwise be entitled will be sufficient if furnished to the decedent’s fiduciary unless and until notice is given that the fiduciary relationship has been terminated sec_6903 see also sec_301_6903-1 proced admin regs there is no dispute in this case that in a form_56 mailed to respondent on date the estate timely notified respondent pursuant to sec_6903 that the estate fiduciaries’ address of record was the wroxton road address there is also no dispute that although the notice of estate_tax deficiency bore the aspen address and the wroxton road address respondent inexplicably did not mail the notice to the wroxton road address instead respondent mailed the original notice of estate_tax deficiency to the former residential address the aspen address of one of the fiduciaries and to the attorneys for the estate - named in the date and date powers of attorney forms based on the above uncontested facts the estate contends that respondent failed to mail the notice_of_deficiency to the taxpayer in order to satisfy sec_6212 and that therefore the notice_of_deficiency is invalid depriving this court of jurisdiction over this matter the estate also contends that based on two opinions of the united_states court_of_appeals for the fifth circuit which the estate asserts are controlling respondent’s failure to mail the notice to the taxpayer’s last_known_address invalidated the notice we address the estate’s arguments below a the fiduciaries’ address upon filing the notice concerning fiduciary relationship ms norguist and mrs stamey assumed the rights and duties of the decedent for estate_tax purposes sec_6903 82_tc_509 the notice identified the fiduciaries’ address as the wroxton road address 72_tc_21 respondent concedes that the wroxton road address was the estate’s last_known_address and that he did not mail the notice to that address b validity of the notice the wroxton road address appeared on the face of the notice --- - printed next to the aspen address but respondent concedes that he did not mail the notice to the wroxton road address respondent mailed the notice only to one coexecutrix ms norguist at the aspen address according to the estate respondent’s failure to mail the notice to the wroxton road address constituted a fundamental failure to comply with sec_6212 a respondent contends that his mailing while flawed was sufficient on the facts involved here to comply with sec_6212 respondent argues that sec_6212 requires a mailing to the estate which either was sent to the estate’s last_known_address or if sent to an incorrect address was actually received by the estate in sufficient time to meet the deadline for filing a petition in this court respondent contends that the latter requirement was satisfied because the estate actually filed a petition with this court prior to the expiration of the filing period we agree with respondent the purpose of the mailing under sec_6212 is to provide the taxpayer with notice and an opportunity to petition the court to challenge the commissioner’s determination_of_a_deficiency frieling v commissioner t c pincite reddock v commissioner supra pincite 59_tc_818 respondent’s use of the aspen address for ms norquist and the wroxton road address for mrs stamey reflected the fiduciaries’ addresses as they appeared on the estate_tax_return estate of citrino v commissioner tcmemo_1987_565 at the hearing the estate conceded that it had received actual notice’ of the estate_tax deficiency but emphasized that respondent did not provide it the estate’s position is that a notice_of_deficiency is not valid for purposes of sec_6212 unless respondent provides it to the estate directly as support the estate cites 74_tc_377 and 48_tc_656 cases in which we concluded that a power_of_attorney directing respondent to mail copies of notices of deficiency to the attorney does not permit the substitution of the attorney’s address for the taxpayer’s last_known_address keeton v commissioner supra and houghton v commissioner supra pincite are distinguishable however because the taxpayer in each of those cases did not have actual notice of the deficiencies and did not file timely petitions when a taxpayer receives actual notice of a deficiency and does not suffer prejudicial delay in filing a timely petition with this court the notice_of_deficiency even though incorrectly addressed is valid under sec_6212 235_f3d_886 ‘the record is not clear as to how the estate learned of the notice_of_deficiency one of the estate’s attorneys may have informed the estate of the notice or the notice that was mailed to the aspen address may have been forwarded by the u s postal service to ms norquist -- - 4th cir affg tcmemo_1996_256 estate of biskis v commissioner tcmemo_2001_94 estate of citrino v commissioner supra even if the commissioner mails the notice_of_deficiency to a third party and not directly to the taxpayers as sec_6212 requires the notice_of_deficiency is still a valid notice under sec_6212 as long as the taxpayer receives actual notice of the proposed deficiency and files a timely petition to contest it see st joseph lease capital corp v commissioner supra holding as valid a notice_of_deficiency not mailed to the taxpayer’s last_known_address but faxed to the taxpayer’s attorney and challenged by a timely petition lifter v commissioner supra pincite holding as valid a notice_of_deficiency not mailed to the taxpayers’ last_known_address but received by the taxpayers’ attorney and challenged by a timely petition brookshire v commissioner tcmemo_1990_258 estate of citrino v commissioner supra holding as valid a notice_of_deficiency not mailed to the fiduciary’s last_known_address but somehow obtained by the taxpayer or his attorney in time to file a timely petition the estate falls squarely within the aforementioned holdings because the estate received actual notice of the deficiency without prejudicial delay and filed a timely petition contesting the deficiency in this court however the estate contends that we are required by our opinion in 54_tc_742 affd 445_f2d_985 10th cir to follow the opinions of the united_states court_of_appeals for the fifth circuit in 907_f2d_517 5th cir revg 92_tc_949 and 855_f2d_208 5th cir revg tcmemo_1987_363 according to the estate the court_of_appeals for the fifth circuit held in ward and mulder that notices of deficiency mailed to an address other than the taxpayer’s last_known_address were invalid respondent disagrees respondent contends that ward and mulder are distinguishable from this case and that therefore we are not obligated to treat the opinions as precedent under golsen we agree in golsen v commissioner supra pincite we held that we must follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone we shall assume arguendo for purposes of this analysis that an appeal from our decision in this case would lie in the court_of_appeals for the fifth circuit see sec_7482 we shall focus our analysis on whether the opinions of the court_of_appeals in ward and mulder are squarely in point a comparison of the undisputed facts in this case with the facts found by the court_of_appeals in ward and mulder confirms that the cases are distinguishable in ward v commissioner supra the taxpayer sent to the commissioner a letter containing the taxpayer’s new address id pincite during the period for processing the address change the commissioner prepared a notice_of_deficiency with the taxpayer’s old address as it appeared in the commissioner’s computer id pincite the taxpayer did not receive the notice_of_deficiency and knew nothing of the deficiency until after the 90-day period for petitioning this court had expired id the court_of_appeals for the fifth circuit concluded that the commissioner did not exercise reasonable diligence in ascertaining the taxpayer’s last_known_address id pincite the commissioner’s agent should have noticed that the taxpayer’s computer file displayed the letters pn pending notice and a posting code signifying a pending address change id the court_of_appeals held that the notice_of_deficiency was invalid noting that under sec_6212 a to be effective a notice_of_deficiency must be mailed to the taxpayer at his ‘last known address’ id pincite in mulder v commissioner supra the taxpayer relocated and did not notify the commissioner of the change in his address id pincite in an effort to secure an extension of the applicable_period of limitations on assessment from the taxpayer the commissioner mailed to the taxpayer’s old address but received back as undeliverable two extension requests the commissioner also mailed the notice_of_deficiency by certified - - mail to the same address id pincite the taxpayer did not receive the notice_of_deficiency and did not learn of the deficiency until the 90-day period for petitioning this court had expired id pincite as in ward v commissioner supra the court_of_appeals for the fifth circuit concluded that the commissioner had failed to exercise reasonable diligence in obtaining the taxpayer’s last_known_address mulder v commissioner supra pincite according to the court_of_appeals the returned undeliverable extension requests should have put the commissioner on notice that the taxpayer’s address in the computer was incorrect id the court_of_appeals again held that the notice_of_deficiency was invalid under sec_6212 id pincite the opinions in ward and mulder do not compel a conclusion that the notice_of_deficiency in this case was invalid because the cases involved materially different facts and are distinguishable from this case the taxpayers in ward and mulder did not receive actual notice of the deficiency and clearly experienced prejudicial delay in filing a timely petition to challenge the deficiency in contrast the estate received actual notice of the deficiency and filed a timely petition in this court ‘the court_of_appeals for the fifth circuit has not decided a last_known_address case in which the taxpayers had actual continued the opinions in ward and mulder are not controlling and no other fifth circuit case requires that we adopt the estate’s position consistent with existing precedent therefore we hold that respondent’s concession that he failed to send the notice_of_deficiency to the estate’s last_known_address did not invalidate the notice_of_deficiency in this case because respondent timely mailed the notice_of_deficiency under sec_6212 the estate received actual notice of the determination of deficiency without prejudicial delay and the estate filed a timely petition to contest the proposed deficiency see 81_tc_65 see also 527_f2d_754 9th cir affg 57_tc_102 st joseph lease capital corp v commissioner tcmemo_1996_256 we have considered the remaining arguments of both parties for a result different from that reached herein and to the continued notice of the deficiency and filed a timely petition however the court_of_appeals for the fifth circuit in 611_f2d_1015 5th cir revg tcmemo_1977_382 acknowledged in dicta that while a valid notice_of_deficiency ordinarily must be mailed to a taxpayer’s last_known_address an exception may apply in the case where a taxpayer has actually received the notice in some other manner the court_of_appeals for the fifth circuit noted that mailing a copy to the taxpayer’s attorney would likely give the taxpayer notice of the asserted deficiency and thus an opportunity to timely file a petition for redetermination id pincite0 n the predicted result actually occurred in this case where the estate’s attorney received a copy of the notice_of_deficiency apparently shared it with the estate and the estate filed a timely petition -- - extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued
